EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterlyReport of Power-Save Energy Company, (the “Company”) on Form 10-Q for the period endingJune 30, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Louis Fox,ChiefFinancial Officer of the Company and a member of the Board of Directors, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 12, 2010 By:/s/Louis Fox Louis Fox ChiefFinancial Officer
